Order filed December 30, 2016




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-16-00177-CV
                                    __________

   KERWIN STEPHENS; THUNDERBIRD OIL & GAS, LLC;
  THUNDERBIRD RESOURCES, LLC; THUNDERBIRD LAND
 SERVICES, LLC; STEPHENS & MYERS, LLP; AND CHESTER
                  CARROLL, Appellants
                                       V.
   THREE FINGER BLACK SHALE PARTNERSHIP; TREK
  RESOURCES, INC.; TIBURON LAND & CATTLE, L.P.; L.W.
   HUNT RESOURCES, LLC; AND RICHARD RAUGHTON,
                       Appellees
                                 ———and———

 L.W. HUNT RESOURCES, LLC AND RICHARD RAUGHTON,
   INDIVIDUALLY AND AS SUCCESSOR IN INTEREST OF
        ARAPAHO ENERGY, LLC, Cross-Appellants
                                       V.
   KERWIN STEPHENS; THUNDERBIRD OIL & GAS, LLC;
  THUNDERBIRD RESOURCES, LLC; THUNDERBIRD LAND
 SERVICES, LLC; STEPHENS & MYERS, LLP; AND CHESTER
                CARROLL, Cross-Appellees


                     On Appeal from the 32nd District Court
                              Fisher County, Texas
                      Trial Court Cause No. DC-2013-0016


                                      ORDER
      Appellants Kerwin Stephens and Thunderbird Resources, LLC have filed in
this court an emergency motion for temporary stay pending a ruling on a second
motion that they intend to file in this court pursuant to Rule 24.4 of the Texas Rules
of Appellate Procedure. The movants indicate in their motion that the underlying
judgment from which they have appealed is an adverse judgment of more than
$35 million. Movants indicate that they have continued in their attempts to suspend
the enforcement of the judgment.
      This court previously denied movants first motion for review under Rule 24.4
on October 27, 2016. Movants assert that they have now received commitments for
the issuance of letters of credit and a supersedeas bond conditioned on the lifting of
the abstracts of judgment that have been filed by the plaintiffs and intervenors in the
case below and on the removal of liens created by the intervenors’ levies on certain
property located in Young, Stephens, and Johnson Counties. According to their
emergency motion, the trial court denied their motion to subordinate the abstracts
yesterday—December 29, 2016—and took no action to remove the liens on
movants’ property. Movants also claim that the plaintiffs informed the trial court
that they were willing to subordinate their abstracts to the security interest supporting
the letters of credit; however, the intervenors have posted movants’ property for
foreclosure sales, which are scheduled for January 3, 2017, and February 2017.

                                           2
      According to the motion, movants will file a second Rule 24.4 motion in this
court as soon as the December 29 record with respect to the trial court’s most recent
supersedeas ruling is prepared. In order to afford movants time to obtain a record
with respect to the supersedeas ruling and file a Rule 24.4 motion in this court and
also to permit this court sufficient time to review the merits of the Rule 24.4 motion
once it is filed, we issue a temporary stay, effective immediately. See TEX. R.
APP. P. 24.4(c).
      Movants’ request for a temporary stay is granted, and the enforcement or
execution of the underlying judgment against movants—Kerwin Stephens and
Thunderbird Resources, LLC—is stayed pending further order of this court. As
suggested in their motion and provided for in TEX. R. APP. P. 24.2(d), movants are
hereby enjoined “from dissipating or transferring assets to avoid satisfaction of the
judgment.”


                                                    PER CURIAM


December 30, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3